Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 20, 2015

                                      No. 04-15-00320-CV

 Jonathan SHURBERG as Personal Representative of the Estate of Rebecca Lord, Individually
           and Derivatively on Behalf of La Salle Industries, a Limited Partnership,
                                          Appellant

                                                v.

 LA SALLE INDUSTRIES LIMITED, Roy G. Martin Jr. Property Management, Inc., Roy
 Martin, Elizabeth Martin, Jennifer Lord, Brenda Lord, Kent Lord, Janie Martin, Mark Martin,
                              Thomas L. Martin, and Jill Martin,
                                           Appellees

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 14-08-00154-CVL
                         Honorable Donna S. Rayes, Judge Presiding


                                         ORDER
        Appellant’s brief was due August 14, 2015. Neither the brief nor a motion for extension
of time was filed. We therefore ORDER appellant to file in this court on or before August 31,
2015, his appellant’s brief and a written response reasonably explaining his failure to timely file
the brief. If appellant fails to file a brief and the written response by the date ordered, we will
dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court